 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RENE ORTIZ,                                       No. 2:17-cv-0607 KJM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    ENHANCED RECOVERY COMPANY,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

19   before the undersigned are a motion by plaintiff and an ex parte application by defendant.

20          In this regard, on July 26, 2018, plaintiff filed a “MOTION FOR A HEARING.” (ECF

21   No. 47.) Therein, plaintiff alleged that defendant informed plaintiff that defendant “will be filing

22   a motion” to compel discovery from plaintiff. (Id. at 1.) Plaintiff sought a hearing on the matter

23   before granting defendant’s motion to compel. (Id. at 1-2.) However, defendant never filed a

24   motion to compel and plaintiff’s motion was not noticed for hearing before the undersigned.

25   Accordingly, plaintiff’s July 26, 2018 motion for a hearing will be denied.

26          Moreover, on March 30, 2018, the undersigned issued a pretrial scheduling order in this

27   action. (ECF No. 41.) On December 28, 2018, defendants filed an “EX PARTE APPLICATION

28   TO EXTEND CERTAIN DATES IN THE PRETRIAL SCHEDULING ORDER.” (ECF No.

                                                       1
 1   52.) Therein, defendant seeks to extend the deadlines for the completion of discovery, law and

 2   motion, the date of the final pretrial conference, and the date of the jury trial. (Id. at 2) (emphasis

 3   in original). Defendant asserts that Rule 16(b)(4) of the Federal Rules of Civil Procedure requires

 4   good cause to modify a scheduling order and that “Local Rule 144(c) provides” that the court

 5   may “grant an initial extension ex parte upon the affidavit of counsel[.]” (Id.)

 6          Defendant is correct that Rule 16 applies to motions to amend the scheduling order. In

 7   this regard, “[o]nce the district court ha[s] filed a pretrial scheduling order pursuant to Federal

 8   Rule of Civil Procedure 16 . . . that rule’s standards control[].” Johnson v. Mammoth

 9   Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992). “‘Unlike Rule 15(a)’s liberal amendment

10   policy which focuses on the bad faith of the party seeking to interpose an amendment and the

11   prejudice to the opposing party, Rule 16(b)’s ‘good cause’ standard primarily considers the

12   diligence of the party seeking the amendment.’” Manriquez v. City of Phoenix, 654 Fed. Appx.

13   350, 351 (9th Cir. 2016) (quoting Johnson, 975 F.2d at 609).

14          Pursuant to Rule 16(b) the schedule in this action “shall not be modified except upon a

15   showing of good cause.” Fed. R. Civ. P. 16(b). “The district court may modify the pretrial

16   schedule ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”

17   Johnson, 975 F.2d at 609 (quoting Fed. R. Civ. P. 16 advisory committee’s notes (1983

18   amendment)).

19          However, the discussion of good cause and diligence found in defendant’s application is

20   somewhat cursory. Moreover, defendant misunderstands Local Rule 144. In this regard, Local
21   Rule 144 concerns extending or shortening the time for filings such as “to respond to a complaint,

22   cross-claim or counterclaim, or to respond to interrogatories, requests for admissions, or request

23   for production of documents[.]” Local Rule 144(a). Here, defendant is seeking more than simply

24   an extension of a filing deadline. Defendant’s application, therefore, will be denied.

25   ////

26   ////
27   ////

28   ////

                                                         2
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s July 26, 2018 motion (ECF No. 47) is denied; and

 3           2. Defendant’s December 28, 2018 ex parte application (ECF No. 52) is denied.1

 4   Dated: January 9, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/ortiz0607.ex.parte.den.ord
23

24

25

26
     1
27      If defendant wishes to amend the scheduling order in this action, defendant should first seek a
     stipulation from plaintiff. Absent a stipulation, any motion to amend the schedule in this action
28   shall be filed in compliance with Local Rule 230.
                                                          3
